Title: From George Washington to Joseph Trumbull, 15 July 1777
From: Washington, George
To: Trumbull, Joseph



Dear Sir,
Clove [N.Y.] July 15th 1777.

I have this Instt recd a Letter from Colo. S. B. Webb informing me, that Mr Wadsworth had sent to his care, for my use, four Quarter Casks of Cane Spirits—one of Madeira Wine—and one large Cheese—which he desires I would direct him what to do with (at least where to send them to)—I have therefore to beg of you, if this Letter should reach you in time, to give some direction for its being brought by a

careful hand to this place or wherever the Army may be. I am more anxious to get the Liquor safe, than soon, & for this reason it is I find myself disposed to give you this trouble in the matter, being Dr Sir, Yr Obedt & Affecte

Go: Washington

